 1   Jennifer A. Liakos, Esq SBN 106425
     Matthew M. Lavin, Esq. (pro hac vice)
 2   NAPOLI SHKOLNIK PLLC
     5757 W. Century Boulevard, Suite 680
 3   Los Angeles, CA 90045
     Telephone: (212) 397-1000
 4   Facsimile: (646) 843-7603
 5   Attorneys for Plaintiff
     Bristol SL Holdings, Inc.,
 6   in its capacity as the assignee for
     Sure Haven, Inc.
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9                                     SOUTHERN DIVISION
10
     BRISTOL SL HOLDINGS, INC. et al.,          Case No. 8:19-CV-00709-AG-ADS
11
                             Plaintiff,         PROTECTIVE ORDER AS TO ALL
12                                              CONFIDENTIAL INFORMATION
     v.
13                                              Judge:      Hon. Andrew J. Guilford
     CIGNA HEALTH AND LIFE                      Magistrate: Hon. Autumn D. Spaeth
14   INSURANCE COMPANY, et al.,
15                           Defendants.
16
17
18
19
              The Court recognizes that at least some of the documents and information
20
     (“materials”) being sought by parties in the above-captioned action are, for
21
     competitive or other reasons, normally kept confidential by the parties. The parties
22
     have agreed to be bound by the terms of this Protective Order (“Order”) in this
23
     action.
24
              The materials to be exchanged throughout the course of the litigation
25
     between the parties may contain confidential research, technical, cost, price,
26
     marketing, or other commercial information, as well as information protected by the
27
     Health Insurance Portability and Accountability Act (“HIPAA”), 42 U.S.C. §
28
                                                           PROTECTIVE ORDER AS TO ALL
                                                            CONFIDENTIAL INFORMATION
                                                          CASE NO. 8:19-CV-00710-DOC-DFM
     4816-1532-8151\2
     DM_US 160398932-1.015187.0044
 1   290dd-2, and state privacy statutes, as is contemplated by Fed. R. Civ. P. 26(c),
 2   F.R.E. 502(d) and 45 CFR § 162.512(e)(1)(v).
 3            Information exchanged by the parties may contain Protected Health
 4   Information (PHI) as defined by 45 C.F.R. §§ 160.103 and 164.501, including
 5   information protected by 42 U.S.C. § 290dd-2.             In accordance with HIPAA,
 6   codified at 42 U.S.C. §§ 1320d et seq. and implemented at 45 C.F.R. §§ 160 and
 7   164 and 42 U.S.C. § 290dd-2 and implemented at 42 C.F.R. §§ 2.1-2.67, this
 8   Protective Order specifically prevents any receiving party from using or disclosing
 9   PHI for any purpose other than prosecuting, defending or settling the claims in this
10   litigation. See 45 C.F.R. § 164.512(e)(1)(v)(A); 42 C.F.R. § 2.33. The parties have
11   established good cause for a qualified protective order.
12            The purpose of this Order is to protect the confidentiality of such materials as
13   much as practical during the litigation. THEREFORE:
14                                          DEFINITIONS
15            1.        The term “Confidential Information” will mean and include
16   information contained or disclosed in any materials, including documents, portions
17   of documents, answers to interrogatories, responses to requests for admissions, trial
18   testimony, deposition testimony, and transcripts of trial testimony and depositions,
19   including data, summaries, and compilations derived therefrom that is deemed to be
20   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES ONLY” by any
21   party to which it belongs.
22            2.        “Producing Party” shall mean a Party or non-party on whose behalf the
23   Discovery Material is produced, furnished, or disclosed, during the course of this
24   action, in response to requests for production of documents, interrogatories,
25   requests for admission, depositions, subpoena, or any other requests for discovery
26   pursuant to the Federal Rules of Civil Procedure.
27            3.        “Receiving Party” shall mean any Party or non-party to whom
28   Discovery Material is produced, furnished, or disclosed, whether voluntarily or in
                                                                 PROTECTIVE ORDER AS TO ALL
                                                 -2-              CONFIDENTIAL INFORMATION
                                                                  CASE NO.: 19-CV-00709-AG-ADS

     DM_US 160398932-1.015187.0044
 1   response to a formal or informal discovery request, subpoena, deposition notice, or
 2   court order, by any Producing Party in this action;
 3            4.        “Designating Party” means any Party or non-party that opts to
 4   designate any Discovery Material or portion thereof as “CONFIDENTIAL” or
 5   “CONFIDENTIAL - ATTORNEY’S EYES ONLY” pursuant to this Order.
 6            5.        The terms “materials” or “Discovery Material” will include, but is not
 7   be limited to: documents; correspondence; memoranda; bulletins; blueprints;
 8   specifications; customer lists or other material that identify customers or potential
 9   customers; price lists or schedules or other matter identifying pricing; minutes;
10   telegrams; letters; statements; cancelled checks; contracts; invoices; drafts; books of
11   account; worksheets; notes of conversations; desk diaries; appointment books;
12   expense accounts; recordings; photographs; motion pictures; compilations from
13   which information can be obtained and translated into reasonably usable form
14   through detection devices; sketches; drawings; notes (including laboratory
15   notebooks and records); reports; instructions; disclosures; other writings; models
16   and prototypes and other physical objects.
17            6.        The term “counsel” will mean outside counsel of record, and other
18   attorneys, paralegals, secretaries, and other support staff employed by counsel of
19   record for the Parties herein, and in-house counsel for the Parties.
20            7.        The term “CONFIDENTIAL” will mean sensitive, confidential,
21   proprietary information, or non-public personal information (e.g., social security
22   numbers) that has not been made public by the Designating Party and that the
23   Designating Party reasonably and in good faith believes contains or comprises (i)
24   trade secrets, (ii) proprietary or otherwise sensitive non-public business
25   information, (iii) information implicating an individual’s legitimate expectation of
26   privacy, or (iv) “protected health information” as defined in 45 C.F.R. §§ 160.103
27   and 164.501.
28
                                                                  PROTECTIVE ORDER AS TO ALL
                                                  -3-              CONFIDENTIAL INFORMATION
                                                                   CASE NO.: 19-CV-00709-AG-ADS

     DM_US 160398932-1.015187.0044
 1            8.        “CONFIDENTIAL - ATTORNEY’S EYES ONLY” means Discovery
 2   Material that the disclosing party reasonably and in good faith believes is so highly
 3   sensitive that its disclosure to a competitor could result in significant competitive or
 4   commercial disadvantage to the designating party.
 5                                           GENERAL RULES
 6            9.        Each party to this litigation that produces or discloses any materials,
 7   answers to interrogatories, responses to requests for admission, trial testimony,
 8   deposition testimony, and transcripts of trial testimony and depositions, or
 9   information that the producing party believes should be subject to this Protective
10   Order may designate the same as “CONFIDENTIAL or “CONFIDENTIAL –
11   ATTORNEY’S EYES ONLY” consistent with the above definitions.
12            10.       Protected Health Information:
13                      a.       All parties and counsel in this action (including all plaintiffs’
14            counsel, regardless of the particular individual(s) they represent) are
15            authorized to receive, subpoena, and transmit protected health information to
16            the extent and subject to the conditions set forth herein.
17                      b.       All “covered entities,” as defined in 45 C.F.R. § 160.103, are
18            authorized to disclose protected health information in this action to the extent
19            and subject to the conditions set forth herein.
20                      c.       Nothing in this Order authorizes counsel to obtain medical
21            records or protected health information through means other than formal
22            discovery requests, subpoenas, depositions, patient authorizations, or other
23            lawful processes.
24                      d.       This Order does not control or limit the use of protected health
25            information that comes into possession of any party or any party’s counsel
26            from a source other than a covered entity as defined in 45 C.F.R. § 160.103.
27            11.       In the event the producing party elects to produce materials for
28   inspection, no marking need be made by the producing party in advance of the
                                                                     PROTECTIVE ORDER AS TO ALL
                                                     -4-              CONFIDENTIAL INFORMATION
                                                                      CASE NO.: 19-CV-00709-AG-ADS

     DM_US 160398932-1.015187.0044
 1   initial inspection. For purposes of the initial inspection, all materials produced will
 2   be considered as “CONFIDENTIAL – ATTORNEY’S EYES ONLY,” and must be
 3   treated as such pursuant to the terms of this Order. Thereafter, upon selection of
 4   specified materials for copying by the inspecting party, the producing party must,
 5   within a reasonable time prior to producing those materials to the inspecting party,
 6   mark the copies of those materials that contain Confidential Information with the
 7   appropriate confidentiality marking.
 8            12.       Whenever a deposition taken on behalf of any party involves a
 9   disclosure of Confidential Information of any party:
10                      a.       The deposition or portions of the deposition must be designated
11            as containing Confidential Information subject to the provisions of this
12            Order; such designation must be made on the record whenever possible, but a
13            party may designate portions of depositions as containing Confidential
14            Information after transcription of the proceedings; [A] party will have until
15            14 days after receipt of the deposition transcript to inform the other party or
16            parties to the action of the portions of the transcript to be designated
17            “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES ONLY”;
18            Depositions shall be treated as “CONFIDENTIAL” during the 14-day period
19            following receipt of the transcript.
20                      b.       The disclosing party will have the right to exclude from
21            attendance at the deposition, during such time as the Confidential
22            Information is to be disclosed, any person other than the deponent, counsel
23            (including their staff and associates), the court reporter, and the person(s)
24            agreed upon pursuant to paragraphs 14 and 15 below; and
25                      c.       The originals of the deposition transcripts and all copies of the
26            deposition must bear the legend “CONFIDENTIAL” or “CONFIDENTIAL –
27            ATTORNEY’S EYES ONLY” as appropriate, and the original or any copy
28            ultimately presented to a court for filing must not be filed unless it can be
                                                                     PROTECTIVE ORDER AS TO ALL
                                                     -5-              CONFIDENTIAL INFORMATION
                                                                      CASE NO.: 19-CV-00709-AG-ADS

     DM_US 160398932-1.015187.0044
 1            accomplished under seal, identified as being subject to this Order, and
 2            protected from being opened except by order of this Court.
 3            13.       All Confidential Information designated as “CONFIDENTIAL” or
 4   “CONFIDENTIAL – ATTORNEY’S EYES ONLY” must not be disclosed by the
 5   receiving party to anyone other than those persons designated within this order and
 6   must be handled in the manner set forth below and, in any event, must not be used
 7   for any purpose other than in connection with this litigation, unless and until such
 8   designation is removed either by agreement of the parties, or by order of the Court.
 9            14.       Access to any “CONFIDENTIAL” Discovery Material shall be limited
10   to:
11                      a.       the Court and its staff;
12                      b.       counsel of record and in-house counsel for parties to this action
13            and their associates, contract and staff attorneys, paralegals, and regularly
14            employed office staff;
15                      c.       outside vendors;
16                      d.       persons shown on the face of the Discovery Material to have
17            authored or received it or a custodian or other person who otherwise
18            possessed or knew the information;
19                      e.       court reporters retained to transcribe testimony;
20                      f.       the Parties, including directors, officers and employees of
21            parties to this action, who have a legitimate need to see the information in
22            connection with their responsibilities for overseeing the litigation or assisting
23            counsel in preparing the action;
24                      g.       any witness at a deposition or trial, including current or former
25            employees of any Defendant, provided that any non-party witness and his or
26            her counsel shall receive a copy of this Protective Order;
27                      h.       outside independent persons (i.e., persons not currently or
28            formerly employed by, consulting with, or otherwise associated with any
                                                                      PROTECTIVE ORDER AS TO ALL
                                                      -6-              CONFIDENTIAL INFORMATION
                                                                       CASE NO.: 19-CV-00709-AG-ADS

     DM_US 160398932-1.015187.0044
 1            party) who are retained by a Party or its Attorneys to provide assistance as
 2            mock jurors or focus group members or the like, or to furnish technical or
 3            expert services, and/or to give testimony in this action, provided that such
 4            person shall receive a copy of this Protective Order and execute a “Written
 5            Assurance” in the form attached as Exhibit A before reviewing the
 6            confidential information;
 7                      i.       any mediator appointed by the Court or mutually-agreed upon
 8            by the parties, provided that such individual shall receive a copy of this
 9            Protective Order and the witness shall execute a “Written Assurance” in the
10            form attached as Exhibit A before reviewing the confidential information;
11                      j.       other persons upon further order of the Court or written consent
12            of the Parties.
13            15.       Access to any “CONFIDENTIAL - ATTORNEY’S EYES ONLY”
14   Discovery Material shall be limited to those persons listed in Paragraphs 14(a), (b),
15   (c), (d), (e), (g), (h), (i) and (j). If counsel believes it is necessary for Plaintiffs or
16   Defendants to view specific “CONFIDENTIAL - ATTORNEY’S EYES ONLY”
17   Discovery Material, then counsel shall seek the designating party’s consent. If the
18   designating party withholds consent, and counsel contends that it is necessary for
19   Plaintiffs or Defendants to see the information to enable counsel to discharge his or
20   her duties, then the dispute shall be presented to the Court.
21            16.       Third parties producing documents in the course of this action may
22   also designate documents as “CONFIDENTIAL” or “CONFIDENTIAL –
23   ATTORNEY’S EYES ONLY” subject to the same protections and constraints as the
24   parties to this action. A copy of the Protective Order will be served along with any
25   subpoena served in connection with the Action.
26            17.       All information which has been designated as “CONFIDENTIAL” or
27   “CONFIDENTIAL – ATTORNEY’S EYES ONLY” by the producing or disclosing
28   party, and any and all reproductions of that information, must be retained in the
                                                                    PROTECTIVE ORDER AS TO ALL
                                                    -7-              CONFIDENTIAL INFORMATION
                                                                     CASE NO.: 19-CV-00709-AG-ADS

     DM_US 160398932-1.015187.0044
 1   custody of the counsel for the receiving party identified in paragraph 3, except that
 2   independent experts authorized to view such information under the terms of this
 3   Order may retain custody of copies such as are necessary for their participation in
 4   this litigation.
 5            18.       Before any materials produced in discovery, answers to interrogatories,
 6   responses to requests for admissions, deposition transcripts, or other documents that
 7   are designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S
 8   EYES ONLY” are filed with the Court for any purpose, any party will provide all
 9   counsel of record for the designating party written notice by email of the designated
10   material it intends to file or quote in a filing at least three days prior to such filing. Within
11   24 hours of the written notice, the Designating Party will inform the party seeking to file
12   or quote such designated material whether it agrees that such designated material may be
13   filed publicly in full or in a redacted form. Absent such agreement by the designating
14   party, however, the party seeking to file such material must seek permission of the
15   Court to file the material under seal.
16            19.       A party intending to present another party’s or a non-party’s Discovery
17   Materials         designated    as   “CONFIDENTIAL”            or    “CONFIDENTIAL              –
18   ATTORNEY’S EYES ONLY” at a hearing or trial must promptly notify the other
19   party or the non-party so that the other party or the non-party may seek relief from
20   the court.
21            20.       At any stage of these proceedings, any party may object to a
22   designation of the materials as “CONFIDENTIAL” or “CONFIDENTIAL –
23   ATTORNEY’S EYES ONLY”. The party objecting to the designation must notify,
24   in writing, counsel for the designating party of the objected-to materials and the
25   grounds for the objection. If the dispute is not resolved consensually between the
26   parties within seven days of receipt of such a notice of objections, the objecting
27   party may move the Court for a ruling on the objection. The materials at issue must
28   be treated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES
                                                                     PROTECTIVE ORDER AS TO ALL
                                                  -8-                 CONFIDENTIAL INFORMATION
                                                                      CASE NO.: 19-CV-00709-AG-ADS

     DM_US 160398932-1.015187.0044
 1   ONLY”, as designated by the designating party, until the Court has ruled on the
 2   objection or the matter has been otherwise resolved.
 3            21.       All Confidential Information must be held in confidence by those
 4   inspecting or receiving it, and must be used only for purposes of this action.
 5   Counsel for each party, and each person receiving Confidential Information must
 6   take reasonable precautions to prevent the unauthorized or inadvertent disclosure of
 7   such information. If Confidential Information is disclosed to any person other than
 8   a person authorized by this Order, the party responsible for the unauthorized
 9   disclosure must immediately bring all pertinent facts relating to the unauthorized
10   disclosure to the attention of the other parties and, without prejudice to any rights
11   and remedies of the other parties, make every effort to prevent further disclosure by
12   the party and by the person(s) receiving the unauthorized disclosure.
13            22.       No party will be responsible to another party for disclosure of
14   Confidential Information under this Order if the information in question is not
15   labeled or otherwise identified as such in accordance with this Order.
16            23.       If a party, through inadvertence, produces any Confidential
17   Information without labeling or marking or otherwise designating it as such in
18   accordance with this Order, the designating party may give written notice to the
19   receiving party that the document or thing produced is deemed Confidential
20   Information, and that the document or thing produced should be treated as such in
21   accordance with that designation under this Order. The receiving party must treat
22   the materials as confidential, once the designating party so notifies the receiving
23   party. If the receiving party has disclosed the materials before receiving the
24   designation, the receiving party must notify the designating party in writing of each
25   such disclosure. Any party who inadvertently fails to identify documents as
26   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES ONLY” will,
27   promptly upon discovery of its oversight, provide written notice of the error and
28   substitute appropriately-designated documents.         Any party receiving such
                                                              PROTECTIVE ORDER AS TO ALL
                                               -9-             CONFIDENTIAL INFORMATION
                                                               CASE NO.: 19-CV-00709-AG-ADS

     DM_US 160398932-1.015187.0044
 1   improperly-designated documents will retrieve such documents from persons not
 2   entitled to receive those documents and, upon receipt of the substitute documents,
 3   will return or destroy the improperly-designated documents.
 4            24.       Nothing within this order will prejudice the right of any party to object
 5   to the production of any Discovery Material on the grounds that the material is
 6   protected as privileged or as attorney work product.
 7            25.       Nothing in this Order will bar counsel from rendering advice to their
 8   clients with respect to this litigation and, in the course thereof, relying upon any
 9   information designated as Confidential Information, provided that the contents of
10   the information must not be disclosed.
11            26.       This Order will be without prejudice to the right of any party to oppose
12   production of any information for lack of relevance or any other ground other than
13   the mere presence of Confidential Information. The existence of this Order must not
14   be used by either party as a basis for discovery that is otherwise improper under the
15   Federal Rules of Civil Procedure.
16            27.       Nothing within this order will be construed to prevent disclosure of
17   Confidential Information if such disclosure is required by law or by order of the
18   Court.
19            28.       The obligations imposed by the Protective Order will survive the final
20   termination of the action. Upon final termination of this action, including any and
21   all appeals, counsel for each party must, upon request of the producing party, return
22   all Confidential Information to the party that produced the information, including
23   any copies, excerpts, and summaries of that information, or must destroy same at
24   the option of the receiving party, and must purge all such information from all
25   machine-readable media on which it resides. Notwithstanding the foregoing,
26   counsel for each party may retain all pleadings, briefs, memoranda, motions, and
27   other documents filed with the Court that refer to or incorporate Confidential
28   Information and will continue to be bound by this Order with respect to all such
                                                                   PROTECTIVE ORDER AS TO ALL
                                                  - 10 -            CONFIDENTIAL INFORMATION
                                                                    CASE NO.: 19-CV-00709-AG-ADS

     DM_US 160398932-1.015187.0044
 1   retained information. Further, attorney work product materials that contain
 2   Confidential Information need not be destroyed, but, if they are not destroyed, the
 3   person in possession of the attorney work product will continue to be bound by this
 4   Order with respect to all such retained information.
 5            29.       The restrictions and obligations set forth within this order will not
 6   apply to any information that: (a) the parties agree should not be designated
 7   Confidential Information; (b) the parties agree, or the Court rules, is already public
 8   knowledge; (c) the parties agree, or the Court rules, has become public knowledge
 9   other than as a result of disclosure by the receiving party, its employees, or its
10   agents in violation of this Order; or (d) has come or will come into the receiving
11   party's legitimate knowledge independently of the production by the designating
12   party. Prior knowledge must be established by pre-production documentation.
13            30.       The restrictions and obligations within this order will not be deemed to
14   prohibit discussions of any Confidential Information with anyone if that person
15   already has or obtains legitimate possession of that information.
16            31.       Transmission by email is acceptable for all notification purposes
17   within this order.
18            32.       This Protective Order shall be considered a Qualified Protective Order
19   complying with 45 C.F.R. § 164.512(e)(1)(v)(A) and (B) and authorizing disclosure
20   of protected health information pursuant to 45 C.F.R. § 164.512(e)(1)(iv)(A).
21   Notwithstanding state or federal law limiting a Producing Party’s authority to
22   disclose protected health information, the Producing Party is permitted to release
23   protected health information in its possession in response to a discovery request,
24   provided that such a request otherwise complies with the requirements of the
25   Federal Rules of Civil Procedure. The parties may not use or disclose Confidential
26   Health Information in this action for any purpose in any other action. Confidential
27   Health Information shall be subject to all other provisions of this Protective Order.
28
                                                                   PROTECTIVE ORDER AS TO ALL
                                                  - 11 -            CONFIDENTIAL INFORMATION
                                                                    CASE NO.: 19-CV-00709-AG-ADS

     DM_US 160398932-1.015187.0044
 1            33.       This Order may be modified by agreement of the parties, subject to
 2   approval by the Court.
 3            34.       The Court may modify the terms and conditions of this Order for good
 4   cause, or in the interest of justice, or on its own order at any time in these
 5   proceedings. The parties prefer that the Court provide them with notice of the
 6   Court's intent to modify the Order and the content of those modifications, prior to
 7   entry of such an order.
 8
 9                                    18
              IT IS SO ORDERED this _______ day of July 2019.
10
11
                                                /s/ Autumn D. Spaeth
12
                                          United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                PROTECTIVE ORDER AS TO ALL
                                                - 12 -           CONFIDENTIAL INFORMATION
                                                                 CASE NO.: 19-CV-00709-AG-ADS

     DM_US 160398932-1.015187.0044
 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9                                     SOUTHERN DIVISION
10
     BRISTOL SL HOLDINGS, INC., et al. Case No. 8:19-CV-00709-AG-ADS
11
                             Plaintiff,              PROTECTIVE ORDER AS TO ALL
12                                                   CONFIDENTIAL INFORMATION
     v.
13                                                   Judge:      Hon. Andrew J. Guilford
     CIGNA HEALTH AND LIFE                           Magistrate: Hon. Autumn D. Spaeth
14   INSURANCE COMPANY, et al.
15                           Defendants.
16
17
18
19            I,                                        , declare and say that:

20            1.         I am employed as                                                by

21                                                                                                .

22            2.        I have read the Protective Order entered in Bristol SL Holdings, Inc. v.

23   Cigna Health and Life Insurance Company, Case No. 8:19-CV-00709-AG-ADS,

24   and have received a copy of the Protective Order.

25            3.        I promise that I will use any and all “CONFIDENTIAL” or

26   “CONFIDENTIAL – ATTORNEY’S EYES ONLY” information, as defined in the

27   Protective Order, given to me only in a manner authorized by the Protective Order,

28   and only to assist counsel in the litigation of this matter.
                                                                  PROTECTIVE ORDER AS TO ALL
                                                                   CONFIDENTIAL INFORMATION
                                                                 CASE NO. 8:19-CV-00710-DOC-DFM
     4816-1532-8151\2
     DM_US 160398932-1.015187.0044
 1            4.        I promise that I will not disclose or discuss such “CONFIDENTIAL”
 2   or “CONFIDENTIAL – ATTORNEY’S EYES ONLY” information with anyone
 3   other than the persons described in paragraphs 14 and 15 of the Protective Order.
 4            5.        I acknowledge that, by signing this agreement, I am subjecting myself
 5   to the jurisdiction of the United States District Court for the Central District of
 6   California, Southern Division, with respect to enforcement of the Protective Order.
 7            6.        I understand that any disclosure or use of “CONFIDENTIAL” or
 8   “CONFIDENTIAL – ATTORNEY’S EYES ONLY” information in any manner
 9   contrary to the provisions of the Protective Order may subject me to sanctions for
10   contempt of court.
11            I declare under penalty of perjury that the foregoing is true and correct.
12
13   Date: ______________________________
14
15
                                          ________________________________________
16
                                          Print Name:
17
18
19
20
21
22
23
24
25
26
27
28
                                                                 PROTECTIVE ORDER AS TO ALL
                                                 -2-              CONFIDENTIAL INFORMATION
                                                                  CASE NO.: 19-CV-00709-AG-ADS

     DM_US 160398932-1.015187.0044
